Citation Nr: 0813124	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  04-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of frozen 
feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This claim was previously before the Board in September 2006 
at which time it was remanded for both due process concerns 
and for additional evidentiary development, to include 
affording the veteran a VA examination.  The actions 
requested in that remand have been undertaken, and the case 
has returned to the Board for appellate consideration.  

In December 2007, the veteran and his representative 
requested that the case be advanced on the docket.  In March 
2008, the Board granted the veteran's motion to advance this 
case on the docket based on a finding of good cause.  See 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

The competent evidence fails to demonstrate that claimed 
residuals of frozen feet, to include current foot/leg 
neuropathy, initially diagnosed decades after the veteran's 
discharge from service, are related to the veteran's active 
duty service.


CONCLUSION OF LAW

Residuals of frozen feet were not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

Initially, the Board observes that the veteran's service 
medical records may not be entirely complete in this case.  
Even prior to the enactment of the Veterans Claims Assistance 
Act of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable/incomplete, through 
no fault of the veteran, there was a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
notes that the RO has requested additional service medical 
records and service personnel records to no avail.  As it 
appears that repeated attempts to obtain additional service 
medical records has been undertaken without success, the 
Board believes that VA has no further duty to assist in this 
regard.

After careful review of the claims folder, the Board finds 
that letters dated in March 2003, June 2004 and June 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  These letters advised the veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.

The Board notes that the 2004 and 2006 letters were sent to 
the veteran after the June 2003 adjudication of the claim.  
Although these letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since a duty to assist letter had been 
issued prior to the adjudication of the claim, and the claim 
was readjudicated after the issuance of the 2004 and 2006 
letters in supplemental statements of the case (SSOCs) 
provided to the appellant in December 2005 and July 2007.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Further, 
through his statements, the veteran has demonstrated his 
understanding of what is necessary to substantiate his claim, 
i.e., any notice defect was cured by the veteran's actual 
knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  In any event, the Board finds that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim and thus the essential 
fairness of the adjudication was not frustrated.  Id.  As 
such, the Board concludes that, even assuming a notice error, 
that error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The October 2006 letter provided such notice.  In 
light of the above, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's available service medical records are 
associated with the claims folder, and he has been fully 
informed that these records may be incomplete due to a fire 
and cannot be reconstructed.  Relevant VA and non-VA 
treatment records have also been associated with the file.  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim and indicated in October 2006 that he had no 
additional evidence to provide for the record.  VA 
examinations were provided in conjunction with the veteran's 
claim in 2007.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Factual Background

The veteran filed a service connection claim for residuals of 
frozen feet in February 2003, indicating that this condition 
initially arose while serving on active military duty in 
Korea.  The veteran's DD Form 214 shows that completed a 
course of study in cooking at food service school and shows 
that he was assigned to the 622d Military Police Company.  
His awards included a Korean Service Medal.  

The service medical records (SMRs) show that upon enlistment 
examination of January 1953, clinical evaluation of the feet 
was normal.  The veteran was treated for left elbow problems 
in May 1953 and for epigastric discomfort in May 1954.  The 
April 1955 separation examination report revealed that 
clinical evaluation of the feet and lower extremities was 
normal, and there was no information provided in the area of 
the report addressing defects or diagnoses.  The service 
medical records were negative for documented complaints, 
treatment or a diagnosis relating to the feet or lower 
extremities.

The veteran filed a compensation claim in April 1962, 
indicating that he had been treated for a stomach condition 
during service in Korea in 1954.  Private medical statements 
dated in May and June 1962 are negative for any mention of a 
history of frostbite/cold injury in service or for complaints 
relating to the feet or legs.

The veteran underwent a VA examination in April 1962 at which 
time he had no complaints related to the feet or lower 
extremities and musculoskeletal evaluation to include the 
feet, was normal.  The veteran also failed to complain of any 
foot/leg problems on VA examinations conducted in June 1967 
and June 1972. 

VA medical records include a psychiatric progress note dated 
in August 2000 which indicates that the veteran served in the 
Korean War and received a Combat Infantryman Badge.  The 
entry indicated that while the veteran was stationed in 
Korea, he was subjected to extremely low temperatures and 
sustained frostbite of the legs and feet.  It was reported 
that since that time, he had experienced symptoms of muscle 
twitching and cramping of the lower legs.  Diagnoses which 
included leg cramps, possibly due to neurovascular injury due 
to frostbite, were made by the psychiatrist.  A VA general 
medical note dated later that same day in August 2000 
revealed that the veteran was scheduled to undergo lab 
testing in conjunction with his complaints of severe leg 
cramps.  The assessments included leg cramps, most likely 
secondary to osteoarthritis. 

A psychiatric progress note dated in June 2001, shows that 
the veteran gave a history of frostbite of both lower 
extremities during the Korean War (described as a combat 
veteran) with symptoms of recurrent pain of the legs and feet 
since that time.  The psychiatrist observed that this was 
quite a common problem with many veterans who served in North 
Korea and suffered from hypothermia of the lower extremities 
and being in cold wet trenches and noted that this causes 
permanent neurovascular changes.  The psychiatrist commented 
that due to this experience, the veteran should probably be 
service connected for this.  The diagnoses included restless 
leg syndrome and status post frostbite injuries which 
occurred while stationed in Korea during the Korean War, with 
probable peripheral neuropathy and trophic changes due to 
frostbite.

The veteran was seen by VA in August 2001 to undergo testing 
in conjunction with his complaints of muscle cramps.  It was 
noted that most of the blood work was negative.  Objective 
examination revealed spasms in the leg muscles bilaterally.  
Muscle cramps were diagnosed, and it was stated that the 
veteran would start on Thiamine and was already taking 
Clonazepam.  A neurology consultation was recommended.  An 
entry dated in September 2001 indicates that the veteran had 
been found to have both thrombocytopenia and leukopenia.  
When seen by VA in March 2002, it was noted that the veteran 
continued to have muscle cramps and that EMG testing which 
had been done had revealed possible demarginating disease.

A July 2002 VA record states that the veteran had a history 
of cramping dating back 25 years, worse with activity.  It 
was noted that EMG and nerve conduction studies (NCS) done in 
March 2002 were abnormal, consistent with a sensory and motor 
polyneuropathy with axonal and demyelinating features, 
without evidence of a primary myopathic process.  An 
assessment of cramps with neuropathy and possible myokymia 
was made, of unsure etiology.  

A request for information from VA to the National Personnel 
Records Center for the veteran's personnel file was made in 
March 2003.  A response was received in May 2003 indicating 
that these records were fire related and could not be 
obtained and the information requested could not be 
reconstructed.

Service connection for residuals of frozen feet was denied in 
a June 2003 rating action.  In his Notice of Disagreement 
received in August 2003, the veteran reported that, in 
approximately February 1953, he was on guard duty in rice 
paddies with his boots filled with water.  He reported that 
he was off duty entirely for 3 days and was put on light duty 
for 2 weeks thereafter.  He indicated that treatment was 
received at a field station sometime between January and 
April 1953.

Morning reports received in January 2004 show that the 
veteran's service in Korea began in mid-February 1954 and 
failed to reveal any sick, injury or hospitalization reports.

In a substantive appeal received in May 2004, the veteran 
reported that it was in approximately February 1954 that he 
sustained frostbite/frozen feet when he was on guard duty in 
rice paddies and his boots filled with water.  He again 
reported that he was off duty entirely for 3 days and was put 
on light duty for 2 weeks thereafter.  He also indicated that 
he sought treatment at the VAMC in Waco, Texas, in 1955 or 
1956 and was treated by Dr. R.D. during the 1970's.  

The record contains a private medical statement, dated in 
July 2004, from Dr. R.D.  The doctor confirmed that he had 
treated the veteran for foot problems prior to 1980, 
described as treatment for the effects of frozen feet which 
were obtained during military service in Korea.  It was 
reported that he was treated by Dr. R.D. for some time and 
referred for specialty consultation.

In July 2004, VA received a response from the VAMC in Waco, 
Texas, indicating that the veteran's medical records were 
created in March 1982 and contained one note.  

Correspondence from NPRC dated in March 2006 indicated that 
it had no records for the veteran and that some service 
records may have been lost in a fire and could not be 
reconstructed.  

A VA examination was conducted in January 2007.  The veteran 
complained of decreased sensation in the feet, constant and 
progressive, over the years.  Physical examination revealed 
no alteration of the skin and circulation intact.  Range of 
motion of the ankles and toes was within normal limits.  X-
ray films of the feet revealed no abnormality or evidence of 
arthritis of degenerative joint disease.

A VA neurological evaluation was conducted in February 2007 
and the claims folder was reviewed.  The veteran reported 
sustaining a frostbite injury to his feet in 1954 during 
service in Korea.  The veteran reported having symptoms of 
cramping, numbness and tingling since that time, getting 
progressively worse.  Physical examination revealed decreased 
sensory ability in the lower extremities.  Nerve conduction 
studies of the lower extremities were consistent with 
polyneuropathy.  An impression of peripheral neuropathy was 
made.  The examiner observed that the veteran had clinical, 
as well as electrophysiological, evidence of peripheral 
neuropathy and was not diabetic.  The examiner noted that he 
was unable to find a SMRs showing treatment or 
hospitalization for frostbite injury.  The examiner opined 
that if the veteran had cold injuries to the feet and legs, 
then it was possible that his neuropathy was related to these 
injuries and explained that frostbite and cold injuries could 
cause large and small nerve fiber damage.  

Legal Analysis

In a case such as this where it appears that veteran's 
service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out; however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the veteran's 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran generally contends that cold weather and 
temperatures to which he was exposed while serving in Korea 
caused the currently claimed residuals of frozen feet.  
Initially, the Board notes that a VA medical dated in August 
2000 indicates that the veteran served in the Korean War and 
received a Combat Infantryman Badge, and other records 
mention that he participated in combat.  For injuries or 
disease which are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 
(1996).  However, in this case, no evidence of record, 
including the DD Form 214, reflects that the veteran received 
a CIB or otherwise establishes that the veteran engaged in 
combat during his period of active duty service, to include 
service in Korea.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b), are not applicable in this case.  

There is no question in this case that the veteran has a 
current diagnosis, primarily assessed as sensory and motor 
polyneuropathy, affecting the feet/lower extremities.  The 
critical inquiry is whether this currently manifested 
condition is in any way etiologically related to service.  

The available SMRs dated during the veteran's period of 
service contain no documentation of complaints, treatment or 
a diagnosis related to the feet or lower extremities.  
However, affording the benefit of the doubt in favor of the 
veteran, the Board finds his statements to the effect that 
the temperatures in Korea were low/cold and that he served on 
guard duty in boots filled with water to be credible.  The 
Board also finds credible the veteran's statements to the 
effect that he sought treatment during service for symptoms 
of frostbite/frozen feet/cold injury, although undocumented 
in the SMRs.  However, the Board does not find credible the 
veteran's account that he was hospitalized for 1 to 2 weeks 
for this condition during service.  In this regard, those 
statements are not found credible in that the veteran has not 
been able to provide the dates of that treatment, and the 
time period that he has provided between January 1953 and 
April 1953, was even prior to his enlistment into service, 
and well before his assignment in Korea, which did not begin 
until mid-February 1954.  Moreover, the separation 
examination report, which would normally document such 
treatment failed to note any such hospitalization or any 
clinical abnormality of the feet or lower extremities.

Even presuming that a cold injury occurred during service as 
reported, the record must also include competent medical 
evidence to substantiate that this injury resulted in a 
currently manifested and/or chronically existing disability.  
See Hickson, 12 Vet. App. at 253.  In this case, as 
previously noted the record does in fact contain the 
separation examination conducted in April 1955, just prior to 
the veteran's discharge from service, which is entirely 
negative for any clinical abnormality of the feet or lower 
extremities was normal and there was no information provided 
in the area of the report addressing defects or diagnoses.  
In addition, VA examination reports and post-service medical 
statements dated from 1955 to 1972, fail to mention any cold 
injury in service or any symptomatology of the feet and lower 
extremities.  

Post-service, it was not until 2000, about 45 years after the 
veteran was discharged from service, that medical records 
initially document the veteran's report of a cold injury in 
service and complaints relating to the feet/lower 
extremities.  Since that time, the veteran's symptomatology 
of the feet/lower extremities has been diagnosed as 
polyneuropathy and restless leg syndrome. 

In 2000 a VA psychiatrist provided a diagnosis which included 
leg cramps, possibly due to neurovascular injury due to 
frostbite.  Later, in 2001, the same VA psychiatrist 
diagnosed restless leg syndrome and status post frostbite 
injuries and opined that these occurred while the veteran 
stationed in Korea during the Korean War, with probable 
peripheral neuropathy and trophic changes due to frostbite.  

The opinions provided by the VA psychiatrist in 2000 and 2001 
are not considered to be probative in this case.  Initially, 
the opinions were based solely on a history (unsubstantiated 
by any documented evidence) provided by the veteran.  
Moreover, it is clear that no medical records were reviewed 
in conjunction with rendering these opinions, nor was the 
veteran even clinically evaluated (orthopedically or 
neurologically) in conjunction with rendering both the 
diagnoses and the medical opinions.  Moreover, the 
psychiatric incorrectly stated on both occasions that the 
veteran was a combat veteran, which is not established in 
this case.

Similarly, the private medical statement of Dr. R.D. dated in 
July 2004 is not considered to be probative in this case.  
The doctor confirmed that he had treated the veteran for foot 
problems prior to 1980, described as treatment for the 
effects of frozen feet which were obtained during military 
service in Korea.  As to this evidence, the file contains no 
medical records indicative of treatment relating to the 
feet/lower extremities at any time prior to 2000.  However, 
even if Dr. R.D. treated the veteran from 1975 forward, this 
was still more than 20 years after the veteran's discharge 
from service.  Moreover, again the opinion appears to be 
based solely on a history (unsubstantiated by any documented 
evidence) provided by the veteran.  There is no indication 
that any medical records were reviewed in conjunction with 
rendering this opinion, and there was no information provided 
reflecting that the veteran was clinically evaluated in 
conjunction with rendering medical opinion.

Finally, a VA examiner in 2007 diagnosed peripheral 
neuropathy, but noted that he was unable to find a SMR 
showing treatment or hospitalization for frostbite injury.  
The examiner opined that, if the veteran had cold injuries to 
the feet and legs, then it was possible that his neuropathy 
was related to these injuries and explained that frostbite 
and cold injuries could cause large and small nerve fiber 
damage.  The use of the words "possible", "may" or "can 
be", as in this case, makes a doctor's opinion speculative 
in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is speculative).  
Therefore, the Board finds the VA examiner's opinion to be of 
low probative value due to its speculative nature.  

In this case, no probative or competent evidence has been 
presented which establishes that the veteran's post-service 
foot/lower extremity symptomatology, primarily manifested by 
neuropathy, is etiologically related to service or has 
chronically existed since service.  Supporting medical 
evidence is required in the circumstances presented in this 
case.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(holding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Concerning this evidentiary gap between 
active service and the earliest mention of any cold injury in 
service and related symptomatology in 2000, existing for more 
than 4 decades after the veteran's discharge from service, 
the Board notes that the absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran sustained a cold injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), 38 U.S.C.A. § , 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings 
related to the feet/lower extremities for decades after 
service is itself evidence which tends to show that a 
disorder of the feet/lower extremities did not have its onset 
in service or for many years thereafter.

Additionally, the veteran did not report having residuals of 
a cold injury either to the Veterans Benefits Administration 
(VBA) or to his health care providers until 2000 and did not 
file his initial claim until 2003, more than four decades 
after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Not only may the 
veteran's memory be dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony); cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

The veteran maintains that his currently diagnosed conditions 
of the feet/lower extremities are etiologically related to 
service, to include a cold injury reportedly sustained 
therein.  However, the Board notes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render a 
diagnosis concerning an eye disorder, his lay statements are 
of no probative value in this regard (as to the matter of 
causation/etiology).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

Thus, with consideration of the veteran's service medical 
records, to include a 1955 separation report which was 
negative for any clinical abnormality of the feet or lower 
extremities and failed to mention any treatment for a cold 
injury; the length of time following service prior to any 
reference to a cold injury in service and recorded complaints 
allegedly related thereto, and the absence of any competent 
and probative medical opinion establishing a causal link to 
the veteran's service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for residuals of frozen feet.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of frozen 
feet, is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


